Name: 78/523/EEC: Commission Decision of 30 May 1978 on the measures taken by the Italian Republic to limit the nitrate content of certain feeding stuffs (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  chemistry
 Date Published: 1978-06-17

 Avis juridique important|31978D052378/523/EEC: Commission Decision of 30 May 1978 on the measures taken by the Italian Republic to limit the nitrate content of certain feeding stuffs (Only the Italian text is authentic) Official Journal L 159 , 17/06/1978 P. 0045 - 0045COMMISSION DECISION of 30 May 1978 on the measures taken by the Italian Republic to limit the nitrate content of certain feedingstuffs (Only the Italian text is authentic) (78/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (1), as last amended by Commission Directive 76/934/EEC (2), and in particular Article 5 (2) thereof, Whereas on 7 September 1976 the Italian Republic limited the nitrate content of certain feedingstuffs; Whereas, on the basis of current scientific and technical knowledge and after consulting the Scientific Committee on Animal Nutrition, it appears that the fixing of maximum permitted levels for the nitrates in feedingstuffs is not necessary; Whereas, therefore, the Annex to the abovementioned Directive should not be amended with regard to nitrates; Whereas the Italian Republic should therefore take the measures necessary to repeal the provisions limiting the nitrate content of certain feedingstuffs; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DECISION: Article 1 It shall not be necessary to fix maximum permitted levels for the nitrates in feedingstuffs. Article 2 The Italian Republic shall take the measures necessary to comply with this Decision within one month of its notification. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 30 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 38, 11.2.1974, p. 31. (2)OJ No L 364, 31.12.1976, p. 20.